DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 8/15/22.    
Claims 1, 2, 15-16 are amended.
Claim(s) 1-10, 15-24 & 29-32 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 15-18 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keronen, U.S. Patent/Pub. No. 2016/0119165 A1 in view of Wu, U.S. Patent/Pub. No. 2009/0303876 A1, and McCormick, U.S. Pub. No. 2016/0127250 A1, and further in view of Chase, U.S. Pub. No. 2010/0278177 A1.
As to claim 1, Keronen teaches a method comprising: 
receiving, from a network configuration module, configuration data at a source node of a communication network (Keronen, page 8, paragraph 103; page 9, paragraph 101; i.e., configuration of the UE which comprises type of data and application, service class parameter); 
configuring a network stack of the source node based on the received configuration data (Keronen, page 5, paragraph 60; page 6, paragraph 73; i.e., network protocol stack of the network, which includes source and destination);
receiving one or more data packets at the network stack from an application (Keronen, figure 4);
determining that one or more segregation features are present in the one or more data packets based on the received configuration data (Keronen, page 3, paragraph 40-41; page 8, paragraph 103; i.e., determined the QoS data (equivalent to segregation features) based on the configuration and maintenance). 
But Keronen failed to teach the claim limitation wherein receiving a communication network configured as a Time Sensitive Network (TSN) wherein the received configuration data comprises one or more segregation features; in response to the determination of the presence of the one or more segregation features, generating a data frame from the one or more data packets in accordance with the one or more segregation features and transmitting the data frame to a destination node via a switch using one of a plurality of paths between the source node and the destination node according to a transmission schedule, wherein the transmission schedule indicates scheduled opening and closing of a gate of the switch such that the data frame arrive at the destination node within a certain latency value.
However, Wu teaches the limitation wherein receiving a communication network configured as a Time Sensitive Network (TSN) wherein the received configuration data comprises one or more segregation features (Wu, page 6, paragraph 70; page 7, paragraph 86; i.e., [0070] time-sensitive packets because of the QoS admission process and guaranteed MoCA bandwidth for parameterized QoS (equivalent to segregation feature; Detail Description, paragraph 49); [0086] granted transmission time-slots over MoCA are sent to all the nodes in a scheduling packet called a MAP. The SoC MoCA transmitter then transmits these packets at scheduled timeslots the data packets 1502, 1504 can be transmitted to the SoC after a predetermined period); transmitting the data frame to a destination node via a switch using one of a plurality of paths between the source node and the destination node according to a transmission schedule (Wu, page 4, paragraph 46; page 5, paragraph 62; page 7, paragraph 84; i.e., [0046] a host 210 may enable the MoCA SoC 212 to make MoCA reservation requests for data packets to be transmitted over MoCA without actually transmitting the data to the SoC 212. The data may then be-transmitted from the host to the SoC closer to the actually scheduled MoCA transmission time so that less data storage might be used in the SoC 212. For example, some embodiments might wait a fixed period of time or until receiving confirmation of a pending transmission from MoCA scheduler; [0062] There is one MoCA Tx queue 700 for each MoCA network QoS level. For example, one Tx queue 700 is used for the Parameterized QoS flows and one for each of MoCA prioritized QoS levels. Three MoCA prioritized QoS levels (equivalent to segregation feature; Detail Description, paragraph 49); [0084] In various embodiments, status can be sent to the host 1402 or "pushed," either in-band or out-of-band. As discussed above the "in-band" data path refers to the regular data path for user data across the host 1402 SoC 1404 interface. Conversely, the "out-of-band" data path is any other data path, such as, for example, the MII management interface or some totally separate interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen in view of Wu so that the system would be able to transmit the package according to priority level.  One would be motivated to do so to reduce the latency and amount of data in the queue (see Wu, page 2, paragraph 17).
However, McCormick teaches the limitation wherein the transmission schedule indicates scheduled opening and closing of a gate of the switch such that the data frame arrive at the destination node within a certain latency value (McCormick, page 2, paragraph 24-25; i.e., [0024] The switch can be programmed with a schedule which specifies which gates will be opened at a specific time. When a gate is opened, the traffic queued up for the gate is admitted to the switch and forwarded towards its destination; [0025] objective of a data traffic scheduling optimization program is then to minimize the maximum delay of any of the flows in the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen in view of McCormick so that the system would be able to reduce jitter on the flow and minimize the delay.  One would be motivated to do so to reduce the allowable propagation delay in the fronthaul network (see  McCormick, page 1, paragraph 3).
However, Chase teaches the limitation wherein in response to the determination of the presence of the one or more segregation features, generating a data frame from the one or more data packets in accordance with the one or more segregation features (Chase, page 3, paragraph 29; i.e., [0029] In the illustrated embodiment of FIG. 4, the frames originating from the premise 16002 may contain either voice or data and have a corresponding QoS level associated with each type of frame. The customer descriptor 22' will not only contain the identity of the sending customer, but the corresponding QoS level associated with that frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen in view of Chase so that the system would be able to send frame corresponding to the QoS level.  One would be motivated to do so to ability to manage bandwidth among customers, thus preventing the network from regulating customer traffic to assure equitable access (see  Chase, page 1, paragraph 6).
As to claim 4, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 1, wherein the one or more segregation features are at least one of a packet content, a Quality of Service (QoS) parameter, a port number, an IP source address, or an IP destination address (Keronen, page 3, paragraph 39; i.e., port number). 
As to claim 6, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 4, wherein the port number is at least one of a Transmission Control Protocol (TCP) port and a User Datagram Protocol (UDP) port (Keronen, page 3, paragraph 38; i.e., UDP). 
As to claim 7, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 1, wherein the one or more segregation features comprise at least a packet entropy of the data packet (Keronen, page 8, paragraph 103; i.e., encoding the data (equivalent to compression)). 
As to claim 8, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 1, wherein the transmission schedule comprises at least one of a period, a cycle time, and a transmission offset (Keronen, page 4, paragraph 54; i.e., period threshold). 

Claim(s) 15, 21-22 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1, 7-8.  Therefore, claim(s) 15, 21-22 is/are also rejected for similar reasons set forth in claim(s) 1, 7-8.


Claim(s) 2-3, 5, 9-10, 16-20 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keronen, U.S. Patent/Pub. No. 2016/0119165 A1 in view of Wu, U.S. Patent/Pub. No. 2009/0303876 A1, and McCormick, U.S. Pub. No. 2016/0127250 A1, and further in view of Dilouya, U.S. Pub. No. 2015/0100625 A1.
As to claim 2, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 1, creating, at the network stack, the data frame for transmission (Keronen, page 5, paragraph 60 & 62; i.e., network stack to transmit data frame).  
But Keronen-Wu-McCormick-Chase failed to teach the claim limitation wherein the configuration data further comprises one or more data frame tags and wherein the method further comprises, in response to determination of the presence of the one or more segregation features, based at least in part on the one or more data frame tags received in the configuration data.
However, Dilouya teaches the limitation wherein the configuration data further comprises one or more data frame tags and wherein the method further comprises, in response to determination of the presence of the one or more segregation features, creating, at the network stack, a data frame for transmission based at least in part on the one or more data frame tags received in the configuration data (Dilouya, page 6, paragraph 140 & 144; i.e., tagged frames in the configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-Wu-McCormick-Chase in view of Dilouya so that the system would be able to improve critical flows.  One would be motivated to do so to improve the reliability of the connection to the Internet (see Dilouya, page 1, paragraph 2).
As to claim 3, Keronen-Wu-McCormick-Chase-Dilouya teaches the method as recited in claim 2, wherein the one or more data frame tags comprise a destination Media Access Control (MAC) address, a Virtual Lan Identifier (VLAN), or a Priority Code Point (PCP) (Keronen, page 3, paragraph 37; i.e., MAC). 
As to claim 5, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 4.  But Keronen-Wu-McCormick-Chase failed to teach the claim limitation wherein the QoS parameter indicates whether the data frame is critical or non-critical. 
However, Dilouya teaches the limitation wherein the QoS parameter indicates whether the data frame is critical or non-critical (Dilouya, page 2, paragraph 31; i.e., critical flows or non-critical flows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-Wu-McCormick-Chase in view of Dilouya so that the system would be able to improve critical flows.  One would be motivated to do so to improve the reliability of the connection to the Internet (see Dilouya, page 1, paragraph 2).
As to claim 9, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 1, further comprising: 
receiving by a scheduler, configuration data from the network configuration module, wherein the configuration data comprises segregation features (Keronen, page 3, paragraph 40-41; page 8, paragraph 103; i.e., configuration data based on the QoS (equivalent to segregation features)); 
receiving a network description and one or more link requirements at the scheduler (Keronen, page 6, paragraph 78; page 9, paragraph 101 & 103; page 15, paragraph 152; i.e., categories based on the quality and type of access services (equivalent to link requirement)); 
generating at least one schedule of transmission for one or more source nodes and one or more switches (Keronen, page 8, paragraph 86; page 9, paragraph 105; i.e., enable scheduling, routing and prioritizing data and routing element such as switches); and 
transmitting the at least one schedule to the network configuration module and to the one or more switches, wherein the at least one schedule comprises instructions that, when executed by the switch, cause at least one of opening and closing of one or more gates of the switch (Keronen, page 4, paragraph 53; page 7, paragraph 81; i.e., locked (equivalent to either close or open) the interface such as switches). 
But Keronen-Wu-McCormick-Chase failed to teach the claim limitation wherein receiving by a scheduler, configuration data from the network configuration module, wherein the configuration data comprises segregation features and at least one data frame tag.
However, Dilouya teaches the limitation wherein receiving at least one data frame tag (Dilouya, page 6, paragraph 140 & 144; i.e., tagged frames in the configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-Wu-McCormick-Chase in view of Dilouya so that the system would be able to improve critical flows.  One would be motivated to do so to improve the reliability of the connection to the Internet (see Dilouya, page 1, paragraph 2).
As to claim 10, Keronen-Wu-McCormick-Chase-Dilouya teaches the method as recited in claim 9.  But Keronen-McCormick-Chase-Dilouya failed to teach the claim limitation wherein a first schedule is transmitted to the network configuration module, and a second schedule is transmitted to the one or more switches. 
However, Wu teaches the limitation wherein a first schedule is transmitted to the network configuration module, and a second schedule is transmitted to the one or more switches (Wu, page 2, paragraph 18; page 4, paragraph 46; page 5, paragraph 62; page 7, paragraph 86; i.e., [0018] a low priority queue may trigger the Xon, so that packets for all priority queues, including higher priority queues, cannot come in from the host. In some cases, this may interrupt packets of parameterized QoS flows. On the other hand, if a system allows only the parameterized QoS flow queues to trigger a pause, then if a lower priority queue is full before the parameterized QoS flows its incoming packets will be dropped; [0046] a host 210 may enable the MoCA SoC 212 to make MoCA reservation requests for data packets to be transmitted over MoCA without actually transmitting the data to the SoC 212. The data may then be-transmitted from the host to the SoC closer to the actually scheduled MoCA transmission time so that less data storage might be used in the SoC 212. For example, some embodiments might wait a fixed period of time or until receiving confirmation of a pending transmission from MoCA scheduler; [0062] There is one MoCA Tx queue 700 for each MoCA network QoS level. For example, one Tx queue 700 is used for the Parameterized QoS flows and one for each of MoCA prioritized QoS levels. Three MoCA prioritized QoS levels (equivalent to segregation feature; Detail Description, paragraph 49); [0086] granted transmission time-slots over MoCA are sent to all the nodes in a scheduling packet called a MAP. The SoC MoCA transmitter then transmits these packets at scheduled timeslots the data packets 1502, 1504 can be transmitted to the SoC after a predetermined period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-McCormick-Chase-Dilouya in view of Wu so that the system would be able to transmit the package according to priority level.  One would be motivated to do so to reduce the latency and amount of data in the queue (see Wu, page 2, paragraph 17).

Claim(s) 16-20 & 23-24 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 2-6 & 9-10.  Therefore, claim(s) 16-20 & 23-24 is/are also rejected for similar reasons set forth in claim(s) 2-6 & 9-10.


Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keronen, U.S. Patent/Pub. No. 2016/0119165 A1 in view of Wu, U.S. Patent/Pub. No. 2009/0303876 A1, and McCormick, U.S. Pub. No. 2016/0127250 A1, and further in view of Sheng, U.S. Pub. No. 2017/0332207 A1.
As to claim 29, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 2.  But Keronen-Wu-McCormick-Chase failed to teach the claim limitation wherein providing a configuration map that includes information defining a relationship between at least one of the one or more segregation features and at least one of the one or more data frame tags, wherein the at least one of the one or more data frame tags provides a frame format for a data frame. 
However, Dilouya teaches the limitation wherein providing a configuration map that includes information defining a relationship between at least one of the one or more segregation features and at least one of the one or more data frame tags, wherein the at least one of the one or more data frame tags provides a frame format for a data frame (Sheng, page 5, paragraph 37; i.e., [0057] the context of a "frame" of information that is typically formatted and prepared, e.g., by a node. In Long Tenn Evolution (LTE) a frame, which may have both downlink portion(s) and uplink portion(s), is communicated between the base station and the wireless terminal. Each LTE frame may comprise plural subframes. For example, in the time domain, a 10 ms frame consists of ten one millisecond subframes. An LTE subframe is divided into two slots (so that there are thus 20 slots in a frame). That is, one symbol on one sub-carrier in the sub-frame comprises a resource element (RE) which is uniquely defined by an index pair (k, 1) in a slot (where k and 1 are the indices in the frequency and time domain, respectively) (Detail Description, paragraph 50))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-Wu-McCormick-Chase in view of Sheng so that the system would be able to create frame for best effort and time sensitive communication.  One would be motivated to do so route to local base station if the devise are in close proximity (see Sheng, page 1, paragraph 10).
As to claim 30, Keronen-Wu-McCormick-Chase teaches the method as recited in claim 29.  But Keronen-Wu-McCormick-Chase failed to teach the claim limitation wherein the determining that one or more segregation features are present in the one or more data packets is based on the received configuration data and the configuration map, including determining a match between a feature of the one or more data packets and at least one of the one or more segregation features with reference to a threshold value.
However, Dilouya teaches the limitation wherein the determining that one or more segregation features are present in the one or more data packets is based on the received configuration data and the configuration map, including determining a match between a feature of the one or more data packets and at least one of the one or more segregation features with reference to a threshold value (Sheng, page 7, paragraph 92; i.e., [0092] As understood from above, a V2X communication may have a property such as priority, and different V2X communications may have different values or expressions. So in this first example more specific embodiment, and using priority as an example of transmission property, each different priority value/expression (or range of priority values/expressions) is assigned a corresponding energy threshold. For example, a highest priority communication may have an energy threshold ofX1 units; a next highest priority communication may have an energy threshold of X2 units; and so on (with X1 <X2). The resource selection controller 35B makes the selection of the candidate radio resource as the selected radio resource by comparing the sensed energy of the candidate radio resource with an energy threshold suitable for an expression/value of the transmission property. As used herein, the energy threshold be reflected by an expression or value. Typically, "value" is associated with a numerical quantity (Detail Description, paragraph 58))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keronen-Wu-McCormick-Chase in view of Sheng so that the system would be able to create frame for best effort and time sensitive communication.  One would be motivated to do so route to local base station if the devise are in close proximity (see Sheng, page 1, paragraph 10).
Claim(s) 31-32 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 29-30.  Therefore, claim(s) 31-32 is/are also rejected for similar reasons set forth in claim(s) 29-30.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-10, 15-24 & 29-32 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Listing of Relevant Arts
Kinoshita, U.S. Patent/Pub. No. US 20170026290 A1 discloses generates copy frames of the frame of a number corresponding to the number of ports and outputs.
Okita, U.S. Patent/Pub. No. US 20140237170 A1 discloses frame generating section corresponding to the port number.
Otsuka, U.S. Patent/Pub. No. US 20130243006 A1 discloses frame generated corresponding to the port number.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449